Case 1:17-cv-05967-NGG-VMS Document 85 Filed 01/04/19 Page 1 of 2 PageID #: 1363




                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Eastern District of New York

                                                      271 Cadman Plaza East, 7th Floor
                                                      Brooklyn, New York, 11201

                                                      January 4, 2019

  VIA ECF AND FACSIMILE
  Honorable Vera M. Scanlon
  United States District Court
  225 Cadman Plaza East
  Brooklyn, New York 11201
  Fax Number: (718) 613-2305

                 Re:    Amadei, et al. v. Nielsen, et al.
                        Civil Action No. 17-CV-5967 (NGG) (VMS)

  Dear Judge Scanlon:

          This Office represents Defendants in the above-referenced matter. Due to the lapse in
  funding to the Department of Justice and the Department of Homeland Security, the parties have
  not been able to confer regarding outstanding discovery for purposes of the joint letter due to be
  filed today and have had to postpone scheduled depositions. Absent an appropriation, Department
  of Justice attorneys and affected employees of the federal government are prohibited from
  working, even on a voluntary basis, except in very limited circumstances, including “emergencies
  involving the safety of human life or the protection of property.” 31 U.S.C. § 1342.

         Accordingly, Defendants respectfully request, with Plaintiffs’ consent, an extension of
  time to file the joint status letter and an adjournment of the conference scheduled for January 8,
  2019 at 11:00 a.m. to a date after Congress has appropriated funds to the Department of Justice
  and the Department of Homeland Security.

                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      UNITED STATES ATTORNEY
                                               By:    s/
                                                      DARA A. OLDS
                                                      MATTHEW J. MODAFFERI
                                                      Assistant United States Attorneys
                                                      (718) 254-6148/6299
                                                      dara.olds@usdoj.gov
                                                      matthew.modafferi@usdoj.gov
Case 1:17-cv-05967-NGG-VMS Document 85 Filed 01/04/19 Page 2 of 2 PageID #: 1364
  Amadei, et al. v. Nielsen, et al. 17-CV-5967 (NGG) (VMS)

  cc:    Via Facsimile
         Joshua Picker, Esq. – Covington and Burling, LLP (646) 441-9124
         Hugh Handeyside, Esq. – American Civil Liberties Union Foundation (212) 549-2564




                                                2
